Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 13-21) in the reply filed on 06/15/2022 is acknowledged.  Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/15/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020, 01/29/2021, 12/03/2021, and 06/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17, lines 2 states “the offset of the first sensor signal”, but should state “the offset of the first corrected sensor signal” (referring to the “offset of the first corrected sensor signal” in claim 16, lines 2-3) to maintain proper antecedent basis. Also, claim 17, line 4 states “the offset of the second sensor signal”, but should state “the offset of the second corrected sensor signal” (referring to the “offset of the second corrected sensor signal” in claim 16, lines 5-6) to maintain proper antecedent basis. Also, claim 17, line 3 has a typo that states “negative peak of the of the first corrected sensor signal”. Appropriate correction is required.

The examiner will interpret claim 17 as “The sensor of claim 16, wherein: the offset of the first corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the first corrected sensor signal, and the offset of the second corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the second corrected sensor signal”, and the examiner will examine as such.

Claim 20 is objected to because of the following informalities: Claim 20, line 2 states “the offset of the first sensor signal”, but should state “the offset of the first corrected sensor signal” (referring to the “offset of the first corrected sensor signal” in claim 18, lines 18-19) to maintain proper antecedent basis. Also, claim 20, line 4 states “the offset of the second sensor signal”, but should state “the offset of the second corrected sensor signal” (referring to the “offset of the second corrected sensor signal” in claim 18, lines 19-20) to maintain proper antecedent basis. Also, claim 20, line 3 has a typo that states “negative peak of the of the first corrected sensor signal”. Appropriate correction is required.

The examiner will interpret claim 20 as “The sensor of claim 18, wherein: the offset of the first corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the first corrected sensor signal, and the offset of the second corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the second corrected sensor signal”, and the examiner will examine as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, lines 5-7 states that “the feedback circuit is further configured to generate a third feedback signal based on an offset of the second corrected sensor signal, and provide the second feedback signal to the first analog frontend circuit”. The third feedback signal is not provided to any analog frontend circuit and the phrase “and provide the second feedback signal to the first analog frontend circuit” was also already mentioned in claim 16, lines 3-4. Clarification is needed on where the third feedback signal is provided to.

The examiner believes there are typos in claim 16, lines 5-7, and the “second feedback signal” should say “third feedback signal”, and the “first analog frontend circuit” should say “second frontend analog circuit” since the applicant’s specification in [0019], lines 6-7 states that “The signal QVoy may be generated by averaging the offset Voy of the signal Vy' over a predetermined number of samples and may be referred to as a sensitivity error correction value” and Fig. 2 shows Voy and QVoy being generated by the second corrected sensor signal Vy’ and Fig. 2 also shows Voy and QVoy being inputted into the second analog frontend circuit 124. The examiner will interpret claim 16, lines 5-7 as “the feedback circuit is further configured to generate a third feedback signal based on an offset of the second corrected sensor signal, and provide the third feedback signal to the second analog frontend circuit”, and the examiner will examine as such.

Dependent claim 17 is also rejected as it inherits the problem from claim 16.

Claim 18, lines 2-3 state “a feedback circuit that is configured to generate a first feedback signal and a second feedback signal”, but the second feedback signal is not used in the claim. Clarification is needed on where the second feedback signal is used.

The examiner believes there are typos in claim 18, lines 13-17, and instances of the “first feedback signal” in this section should say “second feedback signal”. The examiner will interpret claim 18, lines 13-17 as “a second analog frontend circuit that is arranged to receive the second sensor signal from the second magnetic field sensing element, receive the second feedback signal from the feedback circuit, and provide, to the feedback circuit, a second corrected sensor signal, the second corrected sensor signal being generated by adjusting a gain of the second sensor signal based on the second feedback signal”, and the examiner will examine as such.

Dependent claims 19-21 are also rejected as they inherit the problem from claim 18.

Claim 21 mentions generating a third feedback signal but does not mention how the third feedback signal is generated, but instead claim 21, lines 7-8 states “the first feedback signal is generated at least in part based on a first amplitude of the first corrected sensor signal and a second amplitude of the second corrected sensor signal”. Is there is a further limitation on generating the first feedback signal? Or is there is a typo and the “first feedback signal” should say “third feedback signal”? Clarification is needed.

The examiner believes there is a typo in claim 21, lines 7-8 and the “first feedback signal” should say “third feedback signal”. The examiner will interpret claim 21, lines 7-8 as “the third feedback signal is generated at least in part based on a first amplitude of the first corrected sensor signal and a second amplitude of the second corrected sensor signal”, and the examiner will examine as such.


AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 20200116470 (hereinafter Yamamoto).

Claim 13 (Original):
	Yamamoto teaches a sensor, comprising: 
a feedback circuit that is configured to generate a first feedback signal (Yamamoto in Fig. 3 and [0054], lines 2-4 describes a feedback unit 150. Yamamoto in Fig. 3 shows that feedback unit 150 is also connected with units 26, 24, 56, and 140. Therefore, the combination of units 150, 26, 24, 56, and 140 can be considered a feedback circuit. Yamamoto in Fig. 3 and [0051], lines 10-13 describes that unit 26 of the feedback circuit generates a correction value A2 which can be considered a first feedback signal.); 
a first magnetic field sensing element that is arranged to generate a first sensor signal (Yamamoto in [0037], lines 1-5 teaches a magnetic field detection device 110 with a magnetic field sensing element to generate a first sensor signal), the first sensor signal being a cosine projection of a rotational angle of a target (Yamamoto in [0039], lines 1-3 describes that the first sensor signal is Vx; Yamamoto in [0040], equation 1 shows that Vx(θ) has a cosine component and Yamamoto in [0041], lines 1-4 describes that θ corresponds to a “rotational angle of the magnetic field generation source 120”. Therefore, Yamamoto teaches a first sensor signal Vx that is a cosine projection of a rotation angle of a target.); 
a second magnetic field sensing element that is arranged to generate a second sensor signal (Yamamoto is silent concerning a second magnetic field sensing element in the magnetic field detection device 110, but Yamamoto in [0037], lines 3-7 does, however, disclose a magnetic field sensing element and describes that “the means for detecting the magnetic field component is not limited thereto”. The examiner has considered MPEP 2144.04 Section VI. Duplicating well known parts, such as magnetic field sensing elements, is a known technique in the art for generating additional sensor signals and is a conventional and routine task. Therefore, it would have been obvious in Yamamoto before the effective filing date of the claimed invention to incorporate a second magnetic field sensing element in the magnetic field detection device 110 of Yamamoto with the expected result of generating a second sensor signal.), the second sensor signal being a sinusoidal projection of the rotational angle of the target (Yamamoto in [0039], lines 1-3 describes that the second sensor signal is Vy; Yamamoto in [0040], equation 2 shows that Vy(θ) has a sinusoidal component and Yamamoto, as mentioned earlier, describes that θ corresponds to a “rotational angle of the magnetic field generation source 120”. Therefore, Yamamoto teaches a second sensor signal Vy that is a sinusoidal projection of the rotational angle of a target.); 
a first analog frontend circuit that is arranged to receive the first sensor signal from the first magnetic field sensing element, receive the first feedback signal from the feedback circuit (Yamamoto in Fig. 2 shows a first signal processing unit 14, and Yamamoto in Fig. 3 shows a first computing unit 130. Since units 14 and 130 are connected, the combination of units 14 and 130 can be considered a first analog frontend circuit. Yamamoto in [0046], lines 1-4 and lines 9-11 describes unit 14 of the first analog frontend circuit receiving the first sensor signal Vx from the first magnetic field sensing element and Yamamoto in Fig. 3 shows that unit 130 of the first analog frontend circuit receives outputs containing the first feedback signal A2 from unit 150 of the feedback circuit.), and provide, to the feedback circuit, a first corrected sensor signal, the first corrected sensor signal being generated by adjusting a gain of the first sensor signal based on the first feedback signal (Yamamoto in [0063], equation 8 states: 
    PNG
    media_image1.png
    55
    317
    media_image1.png
    Greyscale
and Yamamoto in [0068], equation 9 states: 
    PNG
    media_image2.png
    51
    334
    media_image2.png
    Greyscale
. The V’’ equation includes the V’ equation, so the examiner has written out the V’’ equation for clarity: 
    PNG
    media_image3.png
    54
    494
    media_image3.png
    Greyscale
. The formula in the left pair of bolded brackets can be referred to as a corrected Vx component and can be interpreted as a first corrected sensor signal. Yamamoto in Fig. 3 shows that the signal V’’ is outputted from unit 130 of the first analog frontend circuit and provided to unit 140 of the feedback circuit. Therefore, since V’’ includes the first corrected sensor signal/corrected Vx component, Yamamoto teaches that the first corrected sensor signal/corrected Vx component is provided to the feedback circuit. Yamamoto in Fig. 3, [0063], lines 1-10, and [0064], lines 1-10 describes altering the value/gain of the first sensor signal Vx with the correction values A1, A2, and B2. Therefore, Yamamoto discloses that the first corrected sensor signal/corrected Vx component is generated by adjusting a gain of the first sensor signal Vx based on the first feedback signal A2.); 
and a second analog frontend circuit that is arranged to receive the second sensor signal from the second magnetic field sensing element, receive the first feedback signal from the feedback circuit (Yamamoto in Fig. 2 shows a second signal processing unit 16, and Yamamoto in Fig. 3 shows a first computing unit 130. Since units 16 and 130 are connected, the combination of units 16 and 130 can be considered a second analog frontend circuit. Yamamoto in [0046], lines 1-4 and lines 11-13 describes unit 16 of the second analog frontend circuit receiving the second sensor signal Vy, which can come from the second magnetic field sensing element and Yamamoto in Fig. 3 shows that unit 130 of the second analog frontend circuit receives outputs containing the first feedback signal A2 from unit 150 of the feedback circuit.), and provide, to the feedback circuit, a second corrected sensor signal, the second corrected sensor signal being generated by adjusting a gain of the second sensor signal based on the first feedback signal (As stated earlier, Yamamoto in [0063], equation 8 and [0068], equation 9 describes an equation V'’ which the examiner has written out for clarity: 
    PNG
    media_image3.png
    54
    494
    media_image3.png
    Greyscale
. The formula in the right pair of bolded brackets can be referred to as a corrected Vy component and can be interpreted as a second corrected sensor signal. Yamamoto in Fig. 3 shows that the signal V’’ is outputted from unit 130 of the second analog frontend circuit and provided to unit 140 of the feedback circuit. Therefore, since V’’ includes the second corrected sensor signal/corrected Vy component, Yamamoto teaches that the second corrected sensor signal/corrected Vy component is provided to the feedback circuit. Yamamoto in Fig. 3, [0063], lines 1-10, and [0064], lines 1-10 describes altering the value/gain of the second sensor signal Vy with the correction values B1, B2, and A2. Therefore, Yamamoto discloses that the second corrected sensor signal/corrected Vy component is generated by adjusting a gain of the second sensor signal Vy based on the first feedback signal A2.), 
wherein the first feedback signal is generated at least in part based on a first amplitude of the first corrected sensor signal and a second amplitude of the second corrected sensor signal (Yamamoto discloses deriving correction values from uncorrected first and second sensor signals, but Yamamoto is silent concerning generating corrections values, including the first feedback signal A2, based on the first corrected sensor signal and the second corrected sensor signal. Yamamoto in [0053], lines 5-9 does, however, mention that the “calculation and setting of the correction values ... may be performed periodically” and Yamamoto in [0054], lines 5-9 mentions using a “closed loop” for correcting the angle measurement so that “the angle output signal is thus approximated to the reference angle θ”. Since, Yamamoto in Fig. 3 shows that the closed loop includes the corrected angle output signal Φ0 and the corrected angle output signal Φ0 is calculated based on the first and second corrected sensor signal (Yamamoto in [0055], lines 7-12), it would have been obvious in Yamamoto before the effective filing date of the claimed invention to generate feedback signals based on the first corrected sensor signal/corrected Vx component and the second corrected sensor signal/corrected Vy component with the expected result of iteratively improving the correction values, including the first feedback signal A2, and refining the corrected angle output signal Φ0 to be closer to the reference angle θ. With regard to amplitude, Yamamoto in the V'’ equation as written out earlier, shows that both the first corrected sensor signal/corrected Vx component and the second corrected sensor signal/corrected Vy component include correction value A2. Yamamoto in [0052], equation 6 shows that correction value A2 corresponds to α, and Yamamoto in [0041], lines 10-12 describes that α is an amplitude error. The first feedback signal A2 is originally based on the uncorrected first and second sensor signals, but as stated earlier, it would have been obvious to improve the first feedback signal A2 based on the first corrected sensor signal/corrected Vx component and the second corrected sensor signal/corrected Vy component. This means that A2 can be based on an amplitude of the first corrected sensor signal and an amplitude of the second corrected sensor signal. Therefore, it would have been obvious in Yamamoto before the effective filing date of the claimed invention to generate the first feedback signal A2 at least in part based on a first amplitude of the first corrected sensor signal/corrected Vx component and a second amplitude of the second corrected sensor signal/corrected Vy component with the expected result of further improving the amplitude correction value and improving the angle measurement.).

Claim 14 (Original):
	Yamamoto makes obvious the sensor of claim 13, further comprising a processing circuitry that is arranged to generate an output signal based on the first corrected sensor signal and the second corrected sensor signal, the output signal being indicative of the rotational angle of the target. Yamamoto in Fig. 3 and [0058], lines 1-7 teaches a processing circuitry/angle update unit 56 that is “indicative of the rotation angle” and “configured to output the angle output signal, based on the magnetic field detection signals Vx and Vy and the correction values”. Therefore, Yamamoto teaches a processing circuitry that is arranged to generate an output signal based on the first corrected sensor signal and the second corrected sensor signal, the output signal being indicative of the rotational angle of the target.

Claim 16 (Original):
	The examiner will interpret claim 16 as stated earlier in the 112(b) rejection for claim 16 (annotations added). Yamamoto makes obvious the sensor of claim 13, wherein: the feedback circuit is further configured to generate a second feedback signal based on an offset of the first corrected sensor signal, and provide the second feedback signal to the first analog frontend circuit; the feedback circuit is further configured to generate a third feedback signal based on an offset of the second corrected sensor signal, and provide the [[second]] third feedback signal to the [[first]] second analog frontend circuit (Yamamoto in Fig. 3 and [0051], lines 10-13 describes that unit 26 of the feedback circuit generates correction values A1 and B1. A1 can be considered a second feedback signal and B1 can be considered a third feedback signal. Yamamoto in the V'’ equation, as shown previously in the analysis of claim 13, discloses that the formula for the first corrected sensor signal/corrected Vx component contains A1, and the formula for the second corrected sensor signal/corrected Vy component contains B1. Yamamoto in [0052], equations 4 and 5 show that A1 corresponds to Ox, and B1 corresponds to Oy. Also, Yamamoto in [0041], lines 8-10 describes that Ox and Oy are offset errors. The second feedback signal A1 is originally based on the uncorrected first sensor signal and the third feedback signal B1 is originally based on the uncorrected second sensor signal, but as stated earlier in the analysis of claim 13, it would have been obvious in Yamamoto to generate feedback signals based on the first corrected sensor signal/corrected Vx component and the second corrected sensor signal/corrected Vy component. Therefore, it would have been obvious in Yamamoto before the effective filing date of the claimed invention to have the second feedback signal A1 generated based on an offset of the first corrected sensor signal/corrected Vx component, and the third feedback signal B1 generated based on an offset of the second corrected sensor signal/corrected Vy component with the expected result of further improving the offset correction values and improving the angle measurement. With regard to the feedback circuit providing the feedback signals to the analog frontend circuits, Yamamoto in Fig. 3 shows that unit 150 of the feedback circuit provides outputs containing the second feedback signal A1 to unit 130 of the first analog frontend circuit and provides outputs containing the third feedback signal B1 to unit 130 of the second analog frontend circuit.); the first corrected sensor signal is further generated based on the second feedback signal; and the second corrected sensor signal is further generated based on the third feedback signal (Yamamoto in [0063], lines 1-5 and [0064], lines 1-10 describes generating the first corrected sensor signal/corrected Vx component using the second feedback signal A1, and generating the second corrected sensor signal/corrected Vy component using the third feedback signal B1).

Claim 18 (Original):
	The examiner will interpret claim 18 as stated earlier in the 112(b) rejection for claim 18 (annotations added). Yamamoto teaches a sensor, comprising: 
a feedback circuit that is configured to generate a first feedback signal and a second feedback signal (As discussed previously in the analysis of claim 13, the combination of units 150, 26, 24, 56, and 140 can be considered a feedback circuit. And similarly, in the previous analysis claim 13 and 16, Yamamoto in Fig. 3 and [0051], lines 10-13 describes that unit 26 of the feedback circuit generates a correction value A1 which can be considered a first feedback signal and a correction value B1 which can be considered a second feedback signal.); 
a first magnetic field sensing element that is arranged to generate a first sensor signal, the first sensor signal being a cosine projection of a rotational angle of a target (Yamamoto as discussed previously in the analysis of claim 13); 
a second magnetic field sensing element that is arranged to generate a second sensor signal, the second sensor signal being a sinusoidal projection of the rotational angle of the target (Yamamoto as discussed previously in the analysis of claim 13); 
a first analog frontend circuit that is arranged to receive the first sensor signal from the first magnetic field sensing element, receive the first feedback signal from the feedback circuit, and provide, to the feedback circuit, a first corrected sensor signal, the first corrected sensor signal being generated by adjusting a gain of the first sensor signal based on the first feedback signal (This topic was discussed previously in the analysis of claim 13, but for receiving a first feedback signal A2. Therefore, the same analysis as claim 13 is applied, but for receiving a first feedback signal A1 instead of A2.); 
and a second analog frontend circuit that is arranged to receive the second sensor signal from the second magnetic field sensing element, receive the [[first]] second feedback signal from the feedback circuit, and provide, to the feedback circuit, a second corrected sensor signal, the second corrected sensor signal being generated by adjusting a gain of the second sensor signal based on the [[first]] second feedback signal (This topic was discussed previously in the analysis of claim 13, but for receiving a first feedback signal A2. The second feedback signal of the current claim is feedback signal B1, which was discussed previously in the analysis of claim 16 as a third feedback signal. Therefore, for this portion of the current claim, the same analysis as claim 13 is applied, but for receiving the second feedback signal B1 instead of receiving a first feedback signal A2.), 
wherein the first feedback signal is generated based on an offset of the first corrected sensor signal, and the second feedback signal is generated based on an offset of the second corrected sensor signal (This topic was previously discussed in the analysis of claim 16 when A1 is a second feedback signal and B1 is a third feedback signal. Therefore, the same analysis as claim 16 can be applied to the current claim with A1 as the first feedback signal and B1 as the second feedback signal.).

Claim 19 (Original):
	Yamamoto makes obvious the sensor of claim 18, further comprising a processing circuitry that is arranged to generate an output signal based on the first corrected sensor signal and the second corrected sensor signal, the output signal being indicative of the rotational angle of the target. Claim 19 includes the components discussed previously in the analysis of claim 14, therefore claim 19 is similarly rejected to as claim 14.

Claim 21 (Original):
	The examiner will interpret claim 21 as stated earlier in the 112(b) rejection for claim 21 (annotations added). Yamamoto makes obvious the sensor of claim 18, wherein: the feedback circuit is further configured to generate a third feedback signal and provide the third feedback signal to the first analog frontend circuit and the second analog frontend circuit (This topic was previously discussed in the analysis of claim 13, but when A2 is a first feedback signal. Therefore, the same analysis as claim 13 can be applied to the current claim with A2 as the third feedback signal.); the first corrected sensor signal is generated further based on the third feedback signal; the second corrected sensor signal is generated further based on the third feedback signal (Yamamoto in the V’’ equation, as discussed previously in the analysis of claim 13, discloses that the first corrected sensor signal/corrected Vx component in V’’ and the second corrected sensor signal/corrected Vy component in V’’ both contain A2. Therefore, the first and second corrected sensor signals can be generated further based on the third feedback signal A2.); and the [[first]] third feedback signal is generated at least in part based on a first amplitude of the first corrected sensor signal and a second amplitude of the second corrected sensor signal (This topic was previously discussed in the analysis of claim 13, but when A2 is a first feedback signal. Therefore, the same analysis as claim 13 can be applied to the current claim with A2 as the third feedback signal.).

Claim 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, and further in view of Infineon, TLE5xxx(D) Calibration 360, March 2018, pg. 2, 7, 8 (hereinafter Infineon).

Claim 15 (Original):
	Yamamoto makes obvious the sensor of claim 13.

Yamamoto is silent concerning “wherein the feedback circuit is further configured to: detect a positive peak and a negative peak of the first corrected sensor signal; detect a positive peak and a negative peak of the second corrected sensor signal; detect the first amplitude of the first corrected sensor signal based on the positive peak and the negative peak of the first corrected sensor signal; and detect the second amplitude of the second corrected sensor signal based on the positive peak and the negative peak of the second corrected sensor signal.”

Infineon teaches detecting a positive peak and negative peak of a first sensor signal, detecting a positive peak and negative peak of a second sensor signal, detecting a first amplitude of the first sensor signal based on the positive peak and negative peak of the first sensor signal, and detecting a second amplitude of the second sensor signal based on the positive peak and the negative peak of the second sensor signal (Infineon in pg. 2, equation 1 shows a first sensor signal X that includes amplitude component Ax, and a second sensor signal Y that includes amplitude component Ay; Infineon in pg. 7, Fig. 6 and equation 3 shows that Ax is determined based on a positive peak Xmax and a negative peak Xmin of the first sensor signal, and Infineon in pg. 7, Fig. 6 and equation 4 shows that Ay is determined based on a positive peak Ymax and a negative peak Ymin of the second sensor signal.).

Infineon is analogous to the claimed invention since Infineon pertains to a magnetic angle sensing device. As discussed previously in the analysis of claim 13, Yamamoto teaches a feedback circuit that outputs an amplitude correction value, and it would have been obvious in Yamamoto to generate the amplitude correction value based on a first amplitude of the first corrected sensor signal and a second amplitude of the second corrected sensor signal. Thus, it is clear in Yamamoto that the amplitudes for the first and second corrected sensor signals need to be determined in order to derive an amplitude correction value. Yamamoto does not mention the method for calculating the amplitudes for the first and second corrected sensor signals. However, Infineon discloses a method for detecting the amplitude of a first and second sensor signal through the use of positive and negative peaks of the first and second sensor signals. Therefore, it would have been obvious in Yamamoto before the effective filing date of the claimed invention to apply the peak and amplitude detection method disclosed by Infineon to the feedback circuit in Yamamoto with the expected result of calculating the amplitudes for the first and second corrected sensor signals in order to determine the amplitude correction value.

Claim 17 (Original):
	The examiner will interpret claim 17 as stated earlier in the 112(b) rejection for claim 17 (annotations added). Yamamoto makes obvious the sensor of claim 16.

Yamamoto is silent concerning “wherein: the offset of the first corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the [[of the]] first corrected sensor signal, and the offset of the second corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the second corrected sensor signal.”

Infineon teaches calculating an offset of a first sensor signal based on a positive peak and a negative peak of the first sensor signal, and calculating an offset of a second sensor signal based a positive peak and a negative peak of the second sensor signal (Infineon in pg. 2, equation 1 shows a first sensor signal X that includes an offset component Ox, and a second sensor signal Y that includes an offset component Oy; Infineon in pg. 7, Fig. 6 and equation 5 shows that Ox is determined based on a sum of a positive peak Xmax and a negative peak Xmin of the first sensor signal, and Infineon in pgs. 7-8, Fig. 6 and equation 6 shows that Oy is determined based on a sum of a positive peak Ymax and a negative peak Ymin of the second sensor signal). Infineon teaches calculating offset signals based on a sum of a positive peak and negative peak of a signal. Since a positive peak is always a positive number and a negative peak is always a negative number, a sum of a positive and a negative peak of a signal is the same as a difference between respective absolute values of a positive peak and a negative peak of a signal. Therefore, Infineon teaches an offset of a first sensor signal that is based on a difference between respective absolute values of a positive peak and a negative peak of the first sensor signal, and an offset of a second sensor signal that is based on a difference between respective absolute values of a positive peak and a negative peak of the second sensor signal.

As discussed previously in the analysis of claim 16, Yamamoto teaches a feedback circuit that outputs offset correction values, and it would have been obvious in Yamamoto to generate an offset correction value for the first corrected sensor signal based on the first corrected sensor signal, and generate an offset correction value for the second corrected sensor signal based on the second corrected sensor signal. Thus, it is clear in Yamamoto that respective offsets for the first and second corrected sensor signals need to be determined in order to derive respective offset correction values for the first and second corrected sensor signals. Yamamoto does not mention the method for determining the offsets for the first and second corrected sensor signals. However, Infineon discloses a method for determining an offset for a first sensor signal and an offset for a second sensor signal. Therefore, it would have been obvious in Yamamoto before the effective filing date of the claimed invention to incorporate the peak and offset determination method as described by Infineon to the feedback circuit in Yamamoto with the expected result of calculating the offset for the first corrected sensor signal and calculating the offset for the second corrected sensor signal in order to determine the offset correction value for each signal.

Claim 20 (Original):
	The examiner will interpret claim 20 as stated earlier in the 112(b) rejection for claim 20 (annotations added). Yamamoto makes obvious the sensor of claim 18, wherein: the offset of the first corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the [[of the]] first corrected sensor signal, and the offset of the second corrected sensor signal is based on a difference between respective absolute values of a positive peak and a negative peak of the second corrected sensor signal. Claim 20 includes the components discussed previously in the analysis of claims 17, therefore claim 20 is similarly rejected to as claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857